DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3, 7, 9, 12-13, 15, 18, 20 are amended in the reply filed on 06/30/2021 is acknowledged; claims 5, 11, 17 are cancelled.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9 and 10, filed 06/30/2021, with respect to claims 1, 7, and 13 have been fully considered and are persuasive.  The 112 (b), double patenting, and 103 rejections of 06/30/2021 has been withdrawn.
Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses A method for removing halogen-containing residues from a substrate, comprising: transferring a substrate to a substrate processing system through a first chamber volume of a load lock chamber coupled to the substrate processing system, wherein the load lock chamber, comprises: a chamber body defining the first chamber volume and a second chamber volume isolated from one another, wherein the first chamber volume is selectively connectable to two processing environments through two openings configured for substrate transferring, and the second chamber volume is selectively connected to at least one of the two processing environments; a showerhead 
However the prior art fails to teach or disclose pumping down the second chamber volume through a central opening in a bottom wall of a second chamber body defining the second chamber volume, the central opening fluidly connecting with a recess in a top wall of a first chamber body defining the first chamber volume and a vacuum port in the first chamber body, as set forth in the present claims.  The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown, and Bailey, III fail to disclose the above limitations. Further, no other prior art was located that fairly suggested the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090016855, US 20050045616, US 20050045101, US 20120285621 disclose similar inventions regarding load locks in their respective disclosures, but do not disclose the allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718